Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/8803699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392) in view of Peters (US 20210076002).
Regarding claim 1, Hansen teaches, a system (see Fig. 1), comprising: 
two or more communication devices (Fig. 1, el. 112a-112c); and a computer (Fig. 1, el. 144) coupled with a database and comprising a processor and memory, the computer 
generating a teleconference space (Paragraph 17); transmitting requests to join the teleconference space to the two or more communication devices (Paragraph 22); 
storing in the computer memory identification information for each of the two or more communication devices (Paragraph 51);
storing audiovisual data pertaining to one or more users associated with each of the two or more communication devices (Paragraph 23, 25, 46).
Hansen teaches identify the attention of users (Paragraph 42, 53, 55).
Hansen does not teach converting the audiovisual data into facial expressions data; generating emotions data from the facial expressions data; generating attention data from the emotions data; transmitting the attention data from each of the two or more communication devices to the computer; and displaying the attention data.
Cunnington in the same art of endeavor teaches, in a video conference (Paragraph 22), converting the audiovisual data into facial expressions data (Paragraph 38); generating emotions data from the facial expressions data (Paragraph 31, 41); generating attention data from the emotions data (Paragraph 50-52, 56, 57); transmitting the attention data from each of the two or more communication devices to the computer; and displaying the attention data (Fig. 5, 7 and Paragraph 52-56), Cunnington also teaches Boolean value “interested, confused “not interested”.

Hansen in view of Cunnington does not explicitly teach calculating at least two emotion scores from the emotions data; combining the at least two emotions scores into at least one Boolean value, transmitting the attention data and the at least one Boolean value from each of the two or more communication devices to the computer; and displaying the attention data and the at least one Boolean value.
Peters teach calculating at least two emotion scores from the emotions data (Paragraph 6, 16, 29, 48, 67), attention data (Paragraph 72), combining the at least two emotions scores into at least one Boolean value (Paragraph 73-74); transmitting the attention data and the at least one Boolean value from each of the two or more communication devices to the computer; and displaying the attention data and the at least one Boolean value (Fig. 9A), { (Paragraph 16; obtaining the participant data comprises obtaining participant scores for the participants, wherein the participant scores are based on at least one of facial image analysis or facial video analysis performed using image data or video data captured for the corresponding participant during the communication session “reads on calculating two emotion scores” and Paragraph 29: analyzing the participant data and the result data comprises determining scores indicating effects of different emotional or cognitive states on likelihood of occurrence of and Paragraph 48: graph of engagement scores over time during a meeting, along with indicators of the periods of time and Paragraph 67: dynamically monitor and track the emotional status and response of each participant in order to help measure and determine the level and quality of 
and displaying the attention data and the at least one Boolean value (Fig. 9A-9D: the participant is displayed with Boolean value “determine overall emotion, happy, sad, also overall color coded and stress or angry , etc )}.
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen with Cunnington with Peters in order to improve the system and enhance the interaction experience between users.
Regarding claim 7, Hansen in view of Cunnington in view of Peters teaches, wherein each of the two or more communication devices comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (Hansen: Computer, Cunnington: Paragraph 74).
Regarding claim 8, see claim 1 rejection.
Regarding claim 14, see claim 7 rejection.
Regarding claim 15, see claim 1 rejection.
s 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392) in view of Peters (US 20210076002) in view of Kaliouby (US 20190034706).
Regarding claim 2, Hansen in view of Cunnington in view of Peters teaches, converting the audiovisual data into facial expressions data (see claim 1 rejection).
Hansen in view of Cunnington in view of Peters does not explicitly teach assigning one or more data points to the facial structure of one or more faces stored in the audiovisual data; and interpreting assigned data points in accordance with one or more facial expression templates.
Kaliouby teaches in a video conference (Paragraph 84), wherein assigning one or more data points to the facial structure of one or more faces stored in the audiovisual data; and interpreting assigned data points in accordance with one or more facial expression templates. (Paragraph 53, 62, 70, 90, 96, 104, 118).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen in view of Cunnington with Kaliouby in order to improve the system and enhance the interaction experience between users.
Regarding claim 3, Hansen in view of Cunnington in view of Peters in view of Kaliouby teaches, the system generating emotions data from the facial expressions data by interpolating emotions associated with the facial expressions data (Kaliouby: Paragraph 53, 62, 70, 90, 96, 104, 118 and Cunnington: Paragraph 50-52, 56, 57).

Regarding claim 5, Hansen in view of Cunnington in view of Peters in view of Kaliouby teaches, the system combining one or more qualitative attention values into a single Boolean value to generate attention data (Cunnington: Fig. 5, el. 508).
Regarding claim 9, see claim 2 rejection.
Regarding claim 10, see claim 3 rejection.
Regarding claim 11, see claim 4 rejection.
Regarding claim 12, see claim 5 rejection.
Regarding claim 16, see claim 2 rejection.
Regarding claim 17, see claim 3 rejection.
Regarding claim 18, see claim 4 rejection.
Regarding claim 19, see claim 5 rejection.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392) in view of Peters in view of Kaliouby (US 20190034706) in view of Kassem (US 20140275818).
Regarding claim 6, Hansen in view of Cunnington in view of Peters in view of Kaliouby teaches, the system converting the audiovisual data into facial expressions data, generating emotions data from the facial expressions data, generating attention data from the emotions data (Kaliouby: Paragraph 53, 62, 70, 90, 96, 104, 118), transmitting the attention data from 
Although the combination of references does not teach transmitting and displaying data every two seconds, doing so would have been obvious to one with ordinary skill in the art to enable the user to select when to display information in a way that suits him/her the best.
However, Examiner found Kassem that teach calculating physiological parameter calculated over a sample period, e.g., every two to three seconds and display it on GUI (Paragraph 56).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen in view of Cunnington with Kassem in order to improve the system and enable the user to select when to display information in a way that suits him/her the best.
	Regarding claim 13, see claim 6 rejection.
	Regarding claim 20, see claim 6 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652